DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on March 1, 2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 2, 6 – 9 and 15 – 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iso (US 6,314,653).



With respect to claim 1, Iso discloses a layout tool (Figure 1) for use in marking a work piece to be cut, the layout tool comprising a generally flat body (1) having an even surface and a linear edge (Figure 1); and a gripper (11) attached to the flat body, the gripper (11) being movable from an initial position (Figure 5), wherein in the initial position the gripper is generally aligned with the even surface of the flat body, the gripper being configured to be moved toward the work piece from the initial position to engage the work piece when the flat body overlies the work piece (See Figure 6, Column 5, lines 39 - 52).
  
Referring to claim 2, Iso sets forth a layout tool wherein the gripper (11) is movable to a gripping position when the gripper is moved from the initial position toward the work piece, wherein in the gripping position the gripper is out of alignment with the even surface of the flat body (Figures 16, for example).

In regards to claim 6, Iso teaches a layout tool wherein the gripper (11) is movable in a first direction from the initial position (i.e. downward direction).

Regarding claim 7, Iso shows a layout tool wherein the gripper (11) is movable in a second direction from the initial position, the second direction being generally opposite the first direction (i.e. upward direction, after pressure has been removed).

With regards to claim 8, Iso discloses a layout tool as set forth in claim 7, wherein the gripper is resiliently deflectable in both the first and second directions (Column 5, lines 39 - 52).
  
Referring to claim 9, Iso sets forth a layout tool wherein the gripper (11) includes a first grip configured to move toward and into engagement with the work piece when the gripper is moved in the first direction to grip the work piece (Column 5, lines 39 - 52).

In regards to claim 15 , Iso teaches a layout tool is a single, unitary piece of material (Figure 1).  

Regarding claim 16, Iso shows a layout tool wherein the layout tool comprises a ruler.  

Allowable Subject Matter

Claims are 3 – 5 and 10 - 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 17 – 20 are allowed.
Claims 17 – 20 are allowable over the Prior Art of Record because it fails to teach or suggest a layout tool for use in marking a work piece to be cut, the layout tool comprising a second grip on the second surface, the first grip beginning at the first surface and extending into the flat body, and the second grip beginning at the second surface and extending into the flat body in combination with the remaining limitations of the claims.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are considered of relevance but fail to disclose the combination as claimed:
Moser et al. (US 11,279,054)
So (US 7,958,646)
Brady (US 5,615,488)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244. The examiner can normally be reached Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
May 29, 2022




/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861